Citation Nr: 1422144	
Decision Date: 05/16/14    Archive Date: 05/29/14

DOCKET NO.  11-28 547	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral shoulder disability.

2.  Entitlement to service connection for a disability of the upper and middle back.

3.  Entitlement to service connection for a right upper arm disability.

4.  Entitlement to a disability rating in excess of 30 percent for adjustment disorder with mixed emotional features.

5.  Entitlement to a compensable disability rating for costochondritis of the second, third, and fourth left ribs.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. A. Flynn, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1986 to July 1987.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) that denied the benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Regarding the Veteran's claims for service connection, due process requires that VA notify the Veteran prior to the adjudication of the claim of any inability to obtain evidence sought, including a VA examination with medical opinion.  Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, VA must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Daves v. Nicholson, 21 Vet. App. 46 (2007); Green v. Derwinski, 1 Vet. App. 121 (1991); Bowling v. Principi, 15 Vet. App. 1 (2001).

Turning to the facts in the instant case, the Veteran has claimed either that his bilateral shoulder disability, middle and low back disability, and right arm disability are directly related to active duty service, or that they are secondarily related to his service-connected rib disability.  The Veteran underwent a VA examination addressing his claimed bilateral shoulder disability, upper and middle back disability, and right arm disability in February 2011.  The examiner indicated that to the extent the Veteran suffered from pain, such pain was related to the Veteran's service-connected rib condition.  The examiner did not address, however, whether the Veteran's other diagnoses were caused or aggravated by the Veteran's active duty service or his service-connected rib condition.  Accordingly, the Veteran should be provided with another examination to address the nature and etiology of each of his claimed conditions.

With regard to the claims for increased ratings, the present level of disability is of primary concern when entitlement to compensation has already been established and an increase in the disability rating is at issue.  Francisco v. Brown, 7 Vet. App. 55 (1994).  While a new VA examination is not warranted based solely upon the passage of time, VA's duty to assist includes providing a new medical examination when a veteran asserts or provides evidence that a disability has worsened and the available evidence is too old for an adequate evaluation of the current disability.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007); Weggenmann v. Brown, 5 Vet. App. 281, 284 (1993); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994).  The Veteran last received an examination addressing the current severity of his service-connected acquired psychiatric condition and rib condition in April 2009.  Since the time of that examination, which occurred five years ago, the Veteran has alleged that the symptoms associated with his service-connected conditions were worsening.  For example, in July 2009, the Veteran alleged that he experienced panic attacks up to three times weekly, which is more severe than the symptomatology that was reported at the April 2009 psychiatric examination.  Accordingly, additional examinations should be obtained on remand that fully addresses the current severity of the Veteran's service-connected psychiatric disability and his rib disability.

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and provide him with the opportunity to identify or submit any additional pertinent evidence in support of his claims.  Based on his response, attempt to procure copies of all records that have not previously been obtained from identified treatment sources.  Additionally, associate with the record all pertinent treatment records from the VA Medical Center in Houston, Texas.

2.  After completing the first remand directive, schedule the Veteran for a VA examination to be conducted by an examiner of appropriate expertise.  The examiner must review the claims file and must note that review in the report.  A complete history should be obtained from the Veteran.  After conducting a thorough physical examination of the Veteran, the examiner should provide the following information:

a)  Describe the nature of the Veteran's bilateral shoulder disability, upper and middle back disability, and right arm disability.

b)  For the Veteran's bilateral shoulder disability, upper and middle back disability, and right arm disability, indicate whether it is at least as likely as not (50 percent probability or greater) that each of the Veteran's disorders was caused by his active duty service or is otherwise related thereto.

c)  For the Veteran's bilateral shoulder disability, upper and middle back disability, and right arm disability, indicate whether it is at least as likely as not (50 percent probability or greater) that each of the Veteran's conditions was caused by his service-connected rib disability?  

d)  For the Veteran's bilateral shoulder disability, upper and middle back disability, and right arm disability, indicate whether it is at least as likely as not (50 percent probability or greater) that each of the Veteran's conditions has been aggravated (permanently increased in severity beyond the natural progress of the disorder) by his service-connected rib condition?  If aggravation is found, the extent thereof must be set forth.

3.  After completing the first remand directive, schedule the Veteran for VA examinations with examiners of appropriate expertise to determine the current severity of the Veteran's adjustment disorder with mixed emotional features and his costochondritis of the second, third, and fourth left ribs.  All indicated tests and studies must be performed.  A complete history should be obtained from the Veteran.  The examiners must review the claim file and should note that review in the reports.  Following a review of the claims file, including the Veteran's statements, the examiners must describe the nature, current severity, and all symptoms associated with the Veteran's service-connected disabilities.  

4.  Then readjudicate the claims.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board, if in order.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

